UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 25, 2011 CTD HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Florida 000-30451 59-3029743 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 27317 N.W. 78th Avenue High Springs, FL (Address of principal executive offices) (Zip Code) (386) 454-0887 (Issuer’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. (a)Previous Independent Accountants. Baumann, Raymondo & Company, PA (“Baumann”) was previously the principal accountants for CTD Holdings, Inc. (the “Company”). On April 25, 2011, the Company dismissed Baumann as its principal accountants. The Company’s Board of Directors authorized thedismissal of Baumann. Baumann’s audit reports on the consolidated financial statements of the Company and its subsidiary as of and for the fiscal years ended December31, 2010 and December 31, 2009 (collectively, the “Financial Statements”) did not contain any adverse opinion or disclaimer of opinion nor were they qualified or modified as to uncertainty, audit scope or accounting principles. In connection with Baumann’s audits for the two fiscal years ended December 31, 2010 and December 31, 2009 and the subsequent interim period through April 25, 2011, there have been no disagreements with Baumann on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Baumann, would have caused it to make reference to the subject matter of the disagreements in connection with its audit reports on the Financial Statements. Additionally, during the two most recent fiscal years and through April 25, 2011, there have been no reportable events, as such term is defined in Item304(a)(1)(v) of Registration S-K. The Company has requested that Baumann furnish to the Company a letter addressed to the U.S. Securities and Exchange Commission stating whether or not it agrees with the above statements. A copy of such letter, dated April 25, 2011, is filed as Exhibit16.1 to this Report. (b)New Independent Accountants. On April 25, 2011, the Company engaged Averett Warmus Durkee Osburn Henning, P.A. (“Averett”) as the Company’s new independent accountants to audit the Company’s consolidated financial statements for the fiscal year ending December31, 2011.The Company’s Board of Directors authorizedthe Company’s engagement of Averett. During the two most recent fiscal years and through April 25, 2011, the Company has not consulted with Averett regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report nor oral advice was provided to the Company that Averett concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii)any matter that was the subject of either a disagreement (as defined in Item304(a)(1)(iv) of RegulationS-K or the related instructions thereto) or a reportable event (as defined in Item304(a)(1)(v) of Regulation S-K). Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter dated April 25, 2011 from Baumann, Raymondo & Company, PA to the U.S. Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTD HOLDINGS, INC. By: /s/ C.E. Rick Strattan Name:C.E. Rick Strattan Title:Chief Executive Officer Date:April 25, 2011 EXHIBIT INDEX Exhibit No. Description Letter dated April 25, 2011 from Baumann, Raymondo & Company, PA to the U.S. Securities and Exchange Commission.
